Citation Nr: 1750955	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for chronic lumbar strain, currently rated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2004 to February 2005 and from March 2006 to November 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision and a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified in a videoconference Board hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is associated with the claims file.  

In light of the holding in Clemons v. Shinseki, and based on the medical evidence of record, the claim for service connection for PTSD has been recharacterized as a claim for service connection for an acquired psychiatric disorder.  23 Vet. App. 1, 5 (2009)

The issues of entitlement to service connection for an acquired psychiatric disorder and an increased disability rating for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 2010 decision that denied the Veteran's claim for entitlement to service connection for PTSD was not appealed, nor was new and material evidence received during the appeal period. 

2.  The evidence received since the September 2010 decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


CONCLUSIONS OF LAW

1.  The September 2010 decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  New and material evidence has been received and, as such, the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Discussion of VCAA compliance is not required as the Veteran's request to reopen the PTSD claim is re-opened, as discussed further below.  

New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Veteran filed an original claim for service connection in December 2006 that was denied in a November 2007 rating decision.  The decision became final as the Veteran did not submit an appeal or additional evidence within the applicable time period.  Another claim was filed in February 2010 that was denied in a September 2010 rating decision.  The decision became final as the Veteran did not submit an appeal or additional evidence within the applicable time period.  Most recently, a petition to reopen the claim for PTSD was submitted in May 2012.  New evidence submitted since the final September 2010 decision includes May 2012 VA treatment records indicating that the Veteran was provided with a diagnosis of PTSD due to reported combat exposure and participated in an inpatient program for PTSD.  As the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is warranted and, to this extent only, the appeal is granted. 



REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder and an increased rating for service-connected lumbar strain.  Having reviewed the record, the Board finds that remand is warranted. 

With respect to the acquired psychiatric disorder claim, the Veteran was afforded a VA examination in November 2012, wherein the examiner provided a diagnosis of opioid dependence.  The Veteran was afforded another VA examination in July 2013, where the examiner opined that: that the Veteran had diagnoses of opioid dependence, dysthymia, avoidant personality disorder, and antisocial personality disorder; that the criteria for a PTSD diagnosis was not met; and that dysthymia, avoidant personality disorder, and antisocial personality disorder preexisted service and were not aggravated by service.  Most recently, the Veteran indicated during the March 2017 hearing that he is currently receiving ongoing treatment for combat-related PTSD at local VA facilities.  Accordingly, remand would be appropriate for outstanding medical records relevant to the claim and an addendum opinion clarifying the current diagnoses and etiology of any current psychiatric disorder.  

With respect to the back claim, the Veteran testified during the March 2017 that his symptoms have worsened, to include radiculopathy with numbness in the toes and extreme sharp pains.  As such, remand is warranted for a new examination to assess the current severity of the Veteran's current lumbar strain and any associated radiculopathy.  

Finally, any outstanding medical records should be obtained and associated with the record, to include VA medical records and any private medical records identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate them with the claims file, to include records from Roseburg VA and Southern Oregon White City VA.  

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as relating to the claims.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain records must be documented in the claims file.

3.  Afford the Veteran an examination to determine the nature and severity of his lumbar strain.  The electronic claims file should be forwarded to the examiner for review.  All indicated studies should be performed.

The examiner should indicate (a) whether there is ankylosis of the lumbar spine and (b) whether there are associated neurological complications, such as radiculopathy related to the lumbar spine.  

The examiner's attention is invited to the Veteran's March 2017 testimony attesting to radiculopathy with numbness in the toes and extreme sharp pains.  

4.  After completion of directives 1 and 2, forward the Veteran's claims file to the July 2013 examiner or an appropriate substitute for an addendum opinion to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  If the examiner determines that the Veteran should be provided another examination, one should be scheduled.  Following a review of the file, the examiner should provide the following opinions:

a)  Identify any acquired psychiatric disorder present since May 2012, to include PTSD.  

If a diagnosis of PTSD is not found, the examiner should provide a rationale and address the prior PTSD diagnoses. 

The examiner's attention is invited to the May 2012 VA medical record providing an assessment of combat-related PTSD, and the March 2017 hearing testimony indicating that the Veteran may be receiving ongoing treatment for combat-related PTSD from Roseburg VA and Southern Oregon White City VA.  

b)  For each diagnosis found other than PTSD, state whether it is at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder had its onset during or is otherwise related to service.

c)  For any diagnosis of PTSD, state whether the conceded fear of hostile military or terrorist activity stressor is adequate to support a diagnosis of PTSD and whether it is at least as likely as not (50 percent or more probability) that the Veteran's PTSD is related to the claimed stressor. 

The examiner's attention is invited to the October 2013 statement of case that conceded fear of hostile military or terrorist activity due to service in Afghanistan, and the Veteran's June 2016 statement that he witnessed casualties and suicide bombings while on guard duty and street patrol in Afghanistan. 

The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


